DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 01/04/2022, in which claims 1-20 are pending and ready for examination.

Response to Amendment
Claims 1-20 are original.

Response to Argument
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive.

With respect to claim 1 rejected under 35 USC 102, the Applicant argues, see Pg. , that Yin does not teach “… one scaling factor is derived based on a variable which is derived using specific luma samples by an offset-based average operation, and the variable is calculated depending on a color format of the video” by asserting that there is no teaching of “the variable is calculated depending on a color format of the video” since no teaching of that                         
                            
                                
                                    
                                        
                                            Y
                                        
                                        
                                            c
                                            u
                                        
                                    
                                
                                ¯
                            
                        
                     is calculated depending on the color format of the video.
Examiner cannot concur. As stated at least stated in Para. [0174] of Yin,                         
                            
                                
                                    F
                                    w
                                    d
                                    L
                                    U
                                    T
                                
                                
                                    '
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    Y
                                                
                                                
                                                    c
                                                    u
                                                
                                            
                                        
                                        ¯
                                    
                                
                            
                        
                     or                         
                            
                                
                                    
                                        
                                            Y
                                        
                                        
                                            c
                                            u
                                        
                                    
                                
                                ¯
                            
                        
                     is calculated depending on the color format being/having chroma component Cb or Cr. Such teaching address the limitation in question, which does not state any specific relationship between the variable and a color format, but only some type of dependency or association. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yin (US Pub. 20210211738 A1).

Regarding claim 1, Yin discloses a method of processing video data, comprising (Yin; Fig. 2A-F, Para. [0117]. A video coding system/method is sued.): 
determining, during a conversion between a current chroma video block of a video region of a video and a bitstream of the video, that a scaling process is applied on chroma residual samples of the current chroma video block (Yin; Para. [0062, 139, 153, 306]. A scaling process on a chroma residual block for a current chroma block is determined during a conversion/reshaping process.); and 
performing the conversion by applying the scaling process on the chroma residual samples based on at least one scaling factor (Yin; Para. [0062, 139, 153, 306]. A conversion/reshaping processing is performed by using a scaling process on a chroma residual block in accordance with a scaling factor.), 
wherein in the scaling process, the chroma residual samples are scaled before being used to reconstruct the current chroma video block (Yin; Para. [0190]. A chroma residual block is scaled before being used to reconstruct a current chroma block.), and 
wherein the at least one scaling factor is derived based on a variable which is derived using specific luma samples by an offset-based average operation, and the variable is calculated depending on a color format of the video (Yin; Para. [0178], [163, 164, 174]. At least one scaling factor is determined in accordance with a variable determined using luma samples via an offset-based average operation and determined in accordance with a color format.).

Regarding claim 2, Yin discloses the scaling process is based on a first piecewise linear model, and wherein an index identifying a piece to which the variable belongs, and the at least one scaling factor is derived based on the index (Yin; Para. [0178], [163, 164, 174]. A scaling process is associated with a first PWL model with an index identifying a piece to which a variable belongs, wherein at least on scaling factor is determined based on an index.).

Regarding claim 3, Yin discloses for a luma video block of the video region, at least one of the following is performed: 1) a forward mapping process for the luma video block, in which prediction samples of the luma video block are converted from an original domain to a reshaped domain (Yin; Para. [0087, 104]. A forward reshaping/mapping is performed for a luma block, in which luma block samples are reshaped from an original domain to a reshaped domain.); or 2) an inverse mapping process, which is an inverse operation of the forward mapping process, in which reconstructed samples of the luma video block in the reshaped domain are converted to the original domain (Yin; Para. [0087, 104]. A inverse reshaping/mapping and/or inverse reshaping/mapping is performed for a luma block, in which reconstructed luma block samples are reshaped from a reshaped domain to an original domain.).

Regarding claim 4, Yin discloses a second piecewise linear model is used to map the prediction samples of the luma video block into particular values during the forward mapping process (Yin; Fig. 2A-F, Para. [0104, 122, 391]. A second PWL model is used to convert prediction samples of luma block into values during a forward reshaping.).

Regarding claim 5, Yin discloses a filtering process is applied on the converted reconstructed samples of the luma video block in the original domain generated in the inverse mapping process (Yin; Fig. 2A-F, Para. [0104, 122, 391]. A filtering process is applied on reconstructed samples of luma block in the original domain via an inverse reshaping process.).

Regarding claim 6, Yin discloses a first syntax element and a second syntax element for the second piecewise linear model are included in the bitstream, the first syntax element plus 1 specifying a number of bits used for representation of the second syntax elements, and the second syntax element specifying an absolute delta code word value for an i-th bin, which is associated the particular values (Yin; Para. [0094], Table 3, Ln. 7-10, Para. [0104, 122]. A first syntax element and a second syntax element for a second PWL model are signaled in a bitstream, wherein the first syntax element pluse 1 indicates a number of bits/codewords representing a second syntax element, and a second syntax element indicates an i-th absolute delta codeword value associated with particular values.).

Regarding claim 7, Yin discloses a value of the first syntax element is smaller than a threshold (Yin; Para. [0080, 82, 126]. A values of a first syntax element is smaller than an upper threshold.).

Regarding claim 8, Yin discloses the threshold depends on a bit depth (Yin; Para. [0238], [0067, 134, 208]. A threshold depends on a bit depth.).

Regarding claim 9, Yin discloses the first piecewise linear model is used for an inverse mapping process, which is an inverse operation of a forward mapping process, in which reconstructed samples of a luma video block of the video region in a reshaped domain are converted to an original domain (Yin; Fig. 2A-F, Para. [0178-179]. A first PWL model is used for an inverse reshaping process, i.e. an inverse of a forward reshaping, in which reconstructed samples of luma block are reshaped into an original domain.), wherein in the forward mapping process for the luma video block, prediction samples of the luma video block are converted from the original domain to the reshaped domain (Yin; Fig. 2A-F, Para. [0178-179]. For a forward reshaping process, prediction samples of luma block are reshaped from original domain into a reshaped domain.).

Regarding claim 10, Yin discloses a third syntax element and a fourth syntax element are included in the bitstream, the third syntax element specifying a difference between a maximum allowed bin index and a maximum bin index to be used in the forward mapping process, and the fourth syntax element specifying a minimum bin index to be used in the forward mapping process (Yin; Para. [0307, 308]. A third syntax element and a fourth syntax element are signaled in a bitstream, wherein a third syntax element indicates a maximum allowed bin index minus a maximum bin index to be used in a forward reshaping process, and a fourth syntax element indicates a minimum bin index to be used in a forward reshaping process.).

Regarding claim 11, Yin discloses a value of the third syntax element is in a range from 0 to the maximum allowed bin index (Yin; Para. [0307, 308]. A values of a third syntax element is in a range from 0 to a maximum allowed bin index.).

Regarding claim 12, Yin discloses a value of the fourth syntax element is smaller than or equal to the maximum bin index to be used in the forward mapping process (Yin; Para. [0307, 308]. value of the fourth syntax element is smaller than/or equal to the maximum bin index to be used in the forward reshape process.).

Regarding claim 13, Yin discloses a value of the fourth syntax element is in a range from 0 to the maximum bin index to be used in the forward mapping process (Yin; Para. [0307, 308]. A value of a fourth syntax element is in a range from 0 to maximum bin index to be used in a forward reshaping process.).

Regarding claim 14, Yin discloses the maximum allowed bin index is equal to 15 (Yin; Para. [0307, 308], [0204]. A maximum allowed bin index is equal to 15.).

Regarding claim 15, Yin discloses the conversion includes encoding the current chroma video block into the bitstream (Yin; Fig. 2A-F, Para. [0117-118, 181-185]. A reshaping process includes encoding current chroma blocks into bitstream.).

Regarding claim 16, Yin discloses the conversion includes decoding the current chroma video block from the bitstream (Yin; Fig. 2A-F, Para. [0117-118, 181-185]. A reshaping process includes decoding current chroma blocks from bitstream.).

Claims 17-18 are directed to an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor (Yin; Para. [0219-221]. A video coding system includes a processor and a non-transitory memory with programs to be performed by a processor.) to perform a sequence of processing steps corresponding to the same as claimed in claims 1-2, and is rejected for the same reason of anticipation as outlined above.

Claim 19 is directed to a non-transitory computer-readable storage medium storing instructions that cause a processor (Yin; Para. [0219-221]. A video coding system includes a processor and a non-transitory memory with programs to be performed by a processor.) to perform a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Claim 20 is directed to a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus (Yin; Para. [0219-221]. A video coding system includes a processor and a non-transitory memory with programs to be performed by a processor.), wherein the method comprises a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rufitskiy (US Pub. 20210409753 A1) teaches a video coding system that performs chroma scaling with the scaling factors determined based on a chroma format.
Zhao (US Pub. 20210400257 A1) teaches a video coding system for signaling high level information for adaptive color transform tool and luma mapping with chroma scaling tool control based on a color representation format.
Rusanovskyy (US Pub. 20210329273 A1) teaches a video coding system that performs chroma processing for dynamic range adjustment.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/ALBERT KIR/             Primary Examiner, Art Unit 2485